Citation Nr: 1119545	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-06 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for degenerative disc disease, lumbar spine.

3.  Entitlement to service connection for residuals, fractured coccyx


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision that, in pertinent part, denied service connection for diabetes mellitus.  

In October 2010, the appellant testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript was made and is included in the claims file.

In an August 2010 rating decision the RO denied service connection for degenerative disc disease, lumbar spine and for residuals, fractured coccyx.  The Veteran has submitted a timely Notice of Disagreement (NOD) on these issues, but no Statement of the Case has been issued.  Therefore, the issues of entitlement to service connection for degenerative disc disease of the lumbar spine and for residuals of a fractured coccyx are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service personnel records do not reflect that he had service in the Republic of Vietnam.  

2.  The Veteran's service treatment records do not reflect evidence of diabetes in service, or a diagnosis of diabetes on service separation in June 1964, or for many years after service separation.

3.  The competent evidence of record weighs against a finding that the currently diagnosed diabetes mellitus was attributable to his military service, to include exposure to herbicides.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letter sent to the Veteran in November 2006 which advised him of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim and to provide testimony.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the claim was readjudicated and an SOC was provided to the Veteran in February 2008.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied. The Veteran's service treatment records, private, and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

In Bryant v. Shinseki, 22 Vet. App. 488 (2010) (per curiam), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  The VLJ specifically noted that the issue was of service connection and that the evidence needed to focus on what occurred in service that the Veteran believed led to his current disorder.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ then asked questions to obtain information relating to the issue from the Veteran.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  The Board finds that while there is competent evidence of current diabetes; there also is not sufficient evidence to indicate any evidence of treatment or diagnosis of diabetes occurred in service.  The Veteran bases his theory of service connection on herbicide exposure which has not been shown during his period of service.  Private treatment records from Donald McCoy, DO., reveal a diagnosis of diabetes mellitus first occurring in December 1997.  There is insufficient evidence of incidence in service and insufficient evidence of a nexus to service.  Thus there is no duty to provide a VA examination regarding the claim for service connection.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA and the Board may proceed to consider the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Law and Regulations

The Veteran contends that his current diabetes was related to active service.  He alternatively contends that he was exposed to herbicides while delivering military trained sentry dogs to Vietnam.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or was aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for disease diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995; see also 38 C.F.R. § 3.303(a) (2010).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes where there is no credible lay evidence of a continuity of symptomatology.  Davidson, 581 F.3d. 1313.

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation. Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(iii).

The Secretary's determination is based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background and Analysis

The Veteran asserts that he has diabetes mellitus, to include as secondary to herbicide exposure.  He has testified that although he was not stationed in Vietnam, he accompanied a shipment of trained scout dogs to Vietnam in early 1961, and was thus exposed to herbicides.  

At the Veteran's Travel Board hearing in October 2010, he testified that he volunteered to become a dog trainer while in the Air Force in 1960 to 1961.  He was stationed at Seymour Johnson Air Force Base but was transferred to Lackland Air Force Base on a temporary duty basis to train a group of sentry dogs.  Upon completion of training the dogs were scheduled to be shipped to Vietnam; and, he was waiting to return to Seymour Johnson in approximately two weeks.  He volunteered to accompany the dogs to Vietnam.  He testified that he accompanied the dogs in a C-130 aircraft to Vietnam, cleaned the aircraft, performed some maintenance and immediately returned to the United States.  He was not issued any official orders, nor could he remember the number of days this trip took.  He believed this occurred in early 1961 but could not recall the exact dates.   The service representative stated that while the recognized period of service for the Vietnam era was from August 5, 1964 to 1975; Public Law 104-275 extended the era back to 1961 for veterans who were actually in country.   

A review of the Veteran's personnel file including his 201 records and DD-214 reveals that the Veteran had no oversees duty.  His entire tour of duty was as an air police officer at Lackland and Seymour Johnson Air Force Bases.  He was a student at Lackland Air Force Base from September through November 1961 at which time he completed the Sentry dog training course.   

The Veteran's pre-induction examination in July 1960 was normal as was his June 1964 separation examination.  The service treatment records are silent as to any diabetes conditions.

The file contains extensive VAMC and private treatment records from approximately 1997 to the present time.  These contain diagnoses of diabetes mellitus.  None of the records reveal any medical opinion which relates diabetes to the Veterans period of active service to include exposure to herbicides.

The Board finds service connection is not warranted.  The outcome of this appeal is dependent upon whether the currently diagnosed diabetes was attributable to service, to include as secondary to herbicide exposure. There is no medical evidence of diabetes in service and diabetes was not found upon discharge.  

The Board finds that the preponderance of the evidence is against the claim, including as secondary to in-service herbicide exposure.  The Veteran has contended that he was exposed to herbicides while on a voluntary flight to Vietnam in early 1961 to deliver a group of sentry dogs.  Although he testified that he made this flight in early 1961.  His personnel records reveal that he had not been assigned to the training course for dog handlers until September 1961 completing the course in November 1961.  Therefore his traveling to Vietnam to deliver service dogs in early 1961 prior to receiving any dog handling training is unlikely.  The Board further notes the absence in the file of any orders regarding this mission nor does he contend that any orders were issued.  

The Board also notes that at the hearing the service representative made argument based on Public Law 104-275 which he claimed had extended the presumption of exposure to herbicides in Vietnam back to 1961. 

A review of Public Law (P.L.) 104-275 reveals that P. L. 104-275, § 505, Expansion of Period of Vietnam Era for Certain Veteran's noted that;

(a) IN GENERAL.-Paragraph (29) of section 101 is amended to read as follows:

''(29) The term 'Vietnam era' means the following:

''(A) The period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period.

''(B) The period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases.''

(b) LIMITED EXPANSION FOR SPECIFIC COMPENSATION PURPOSES.-(1) Paragraphs (1)(B) and (3) of section 1116(a) are each amended by striking out ''during the Vietnam era'' and inserting in lieu thereof ''during the period beginning on January 9, 1962, and ending on May 7, 1975,''.

(2) Paragraphs (1)(A), (2)(C), (2)(E), (2)(F), and (4) of such section are amended by striking out ''during the Vietnam era'' and inserting in lieu thereof ''during the period beginning on January 9, 1962, and ending on May 7, 1975.'' 110 STAT. 3322 PUBLIC LAW 104-275, Section 505.  (OCT. 9, 1996)

The Veteran and his representative submitted an internet article about the, "War Dogs of Vietnam," at the hearing.  This article noted that in March 1961 two Air Force instructors were sent to Vietnam with 10 dogs.  The dogs remained in Vietnam while the trainers returned to the USA.  A later program in 1961 involved the US Army, in which they purchased 300 dogs in Germany and sent them to Vietnam.  

As previously noted by the Board, the Veteran's personnel records reveal that he did not attend dog handler training at Lackland Air Force Bases until September 1961.  He would not have been involved with dog handling in March 1961 as he did not begin dog handling training  until September 1961 or approximately 6 months later.  

The internet article submitted to support his claim notes that a two man team accompanied some dogs to Vietnam in March 1961.  Public Law 104-275 however while expanding the presumptive period for exposure to an herbicide agent in Vietnam expanded it only to January 9, 1962, approximately 10 months after the reported flight.  As the Veteran testified the flight took place in early 1961 and the article submitted as evidence notes the flight of record took place in March 1961; he would not have been in Vietnam during the expanded presumptive period for herbicide exposure.  

There is no support in the Veteran's available service personnel records (in this case, his 201 file and DD Form 214) or service treatment records that he was exposed to herbicides during active service.  Specifically, and as noted above, the Veteran's statements concerning in-service herbicide exposure while on a voluntary flight to Vietnam in early 1961 are not supported by the available evidence of record.  The service records confirmed that he had no overseas service.  However, as noted, if the Board were to assume for arguments sake that he may have actually accompanied the dogs to Vietnam, herbicides were not used in Vietnam until January 9, 1962, or approximately 10 months after the alleged flight to Vietnam.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

However, the probative and persuasive medical evidence of record does not show that the Veteran's currently diagnosed diabetes mellitus is directly related to military service, to include as due to herbicide exposure.  The Veteran's service treatment records show no evidence or diagnosis of diabetes mellitus, to include on the June 1964 service separation examination.  Approximately 33 years after the Veteran's service separation, treatment records reflect treatment and diagnosis of diabetes.

As part of the current VA disability compensation claim, the Veteran has reported that his diabetes began in November 1960.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of diabetes mellitus after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  Lay statements can be competent evidence of continuity of symptomatology, especially with respect disorders which readily identifiable by laypersons.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  However, the statements of the Veteran, in this case, are of limited probative value, as they are contradicted by the objective evidence of record, the June 1964 service separation examination report, the Veteran's October 2006 claim for service connection which reports treatment for diabetes from January 1996, and the lack of private treatment records for diabetes until approximately 1997.  On this basis, the Board finds that the probative and persuasive evidence of record does not reflect continuity of symptomatology of the Veteran's currently diagnosed diabetes mellitus.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). Moreover, none of the physicians who have treated or examined the Veteran with respect to his diabetes mellitus have related it to his military service, to include herbicide exposure.  Accordingly, service connection for diabetes mellitus, on a direct or presumptive basis, is not warranted.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes. Therefore, the benefit of the doubt doctrine is not applicable and the claim for service connection for diabetes is denied. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for diabetes mellitus is denied.


REMAND

In an August 2010 rating decision, the RO denied entitlement to service connection for degenerative disc disease, lumbar spine; and, for residuals, fractured coccyx.  The Veteran has submitted a timely Notice of Disagreement (NOD) on these issues. Therefore, the issues of entitlement to service connection for degenerative disc disease, lumbar spine and for residuals, fractured coccyx are remanded to the RO for issuance of a Statement of the Case (SOC) in order to afford the Veteran the opportunity to perfect his appeal, if he so desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran and his accredited representative an SOC that readjudicates the claims, and if any remain denied, should advise him of the Reasons and Bases for denying his claims of entitlement to service connection for degenerative disc disease, lumbar spine; and, for residuals, fractured coccyx.  The Veteran should be afforded the opportunity to respond to the SOC and advised of the requirements necessary to perfect his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


